UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7044



JAMES E. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; STATE OF NORTH CARO-
LINA; STATE OF GEORGIA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-01-325-CT)


Submitted:   November 29, 2001            Decided:   December 5, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James E. Williams appeals from the district court’s orders

directing him to particularize his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint and dismissing his action for failure to   comply.

We have reviewed the record and the district court’s orders and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.*   Williams v. United States, No. CA-01-325-

CT (E.D.N.C. filed May 30, 2001; entered June 5, 2001).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     *
       The order to particularize also denied relief on Williams’
claims pertaining to an allegedly illegal extradition. Williams
failed to address this portion of the district court’s order in his
informal brief, and therefore further review of these claims is
waived. 4th Cir. Local R. 34(b).


                                 2